DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.
 
Response to Amendment
Applicant’s amendment, filed April 9, 2021, has been fully considered.
The rejection of Claims 1-4 and 6 under 35 U.S.C. § 112(a), mailed October 9, 2020, is overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 112(b)
Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “low injection pressure” in line 6.  It is unclear what injection pressure is required to meet the claimed invention.  Moreover, the term "low" in Claim 1 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification 

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “an in-situ gelation process is initiated externally” in line 8.  However, it is unclear when, at what location, and how the gelation process is initiated.  It is unclear based on the instant claim language what the limitation “externally” is in reference to, particularly because Claim 1 recites the limitation “wherein said solution comprises nanoparticles and a particle gelation trigger” in lines 3-4.  Furthermore, the claim language fails to create a sufficient nexus between the particle gelation trigger and the in-situ gelation process initiation.
Applicant’s original disclosure provides the following description: “Nanosilica gelation can be triggered externally (e.g., by mixing with salt solutions or changing the pH), so there should also be fewer environmental restrictions and permitting requirements for its use given that the material originates in the same place it is to be injected.” (See Applicant’s Specification, filed 12/17/2019: [0024]).  
However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, although Applicant’s Specification has provided two examples (“e.g., by mixing with salt solutions or changing the pH”), this does not rise to the level of a special definition in the specification.  As a result, the term “externally” must be examined based on Broadest Reasonable Interpretation.  See MPEP § 21111.  For purposes of examination, the Examiner interprets “externally” to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US 2010/0258310) in view of Davis (US 3,704,594).
Claim 1. James discloses, as best understood by the indefinite language, A method for repairing fractures in a wellbore ([0002]; [0010]) comprising: 
identifying one or more fractures in a wellbore ([0012] – [0013]; [0026]); 
preparing a solution, wherein said solution comprises nanoparticles and a particle gelation trigger ([0012] – [0013]; [0026] – [0027]; [0029] – [0030]; [0063]); 
…;
using low injection pressure, injecting said solution into said one or more fractures ([0012] – [0013]; [0032]); and 
an in-situ gelation process is initiated externally; and sealing of said one or more fractures by the solution ([0012] – [0013]; [0026]; [0029]; [0032]).  
applying heat to said solution.  However, Davis teaches a sealant comprising a colloidal suspension of silica (Col. 7, lines 22-31), wherein the sealant is formed by heating silica in colloidal suspension (Col. 13, lines 54-57).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to heat the solution in James, as taught by Davis, in order to bring about a necessary degree of hardness (Col. 13, lines 54-55).
James discloses injecting the solution into the voids / cracks in or adjacent a cement sheath within a subterranean well ([0010]; [0012] – [0013]; [0026]; [0032]) and using a pump to control the pressure ([0052]), but James does not explicitly disclose using low injection pressure.  However, it is unclear what injection pressure is required to meet the claimed invention.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the injection pressure in James, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 2. James in view of Davis teach The method of claim 1.  James further discloses wherein said nanoparticles comprise nanosilica particles ([0012] – [0013]; [0063]).  
Claim 3. James in view of Davis teach The method of claim 2.  James further discloses wherein said nanosilica particles comprise colloidal silica ([0012] – [0013]; [0029]; [0063]).  
Claim 4. James in view of Davis teach The method of claim 1.  James further discloses wherein the solution further comprises cations ([0029] – [0030]).  
Claim 6. James in view of Davis teach The method of claim 1.  James further discloses wherein the particle gelation trigger comprises one or more of the following: sodium ions, calcium ions, and acid ([0026]; [0029] – [0030]).

Response to Arguments
Applicant's arguments regarding the rejection of Claims 1-4 and 6 under 35 U.S.C. § 112(b), filed April 9, 2021, have been fully considered, but they are not persuasive.
Examiner respectfully disagrees with Applicant.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, amended Claim 1 recites the limitation “low injection pressure” in line 6.  It is unclear what injection pressure is required to meet the claimed invention, because the term "low" in Claim 1 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Applicant's arguments regarding the rejection of Claims 1-4 and 6 under 35 U.S.C. § 103, filed April 9, 2021, have been fully considered, but they are not persuasive.  The Examiner maintains the rejection(s) and rationale(s) explained within the previous Office action, mailed October 9, 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999)